UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

20cr274 (DLC)

UNITED STATES OF AMERICA,
ORDER

 

LUIS A. MEDINA,
Defendant.

DENISE COTE, District Judge:

The parties having requested that the date for the
defendant’s sentencing be adjourned, it is hereby

ORDERED that the sentencing proceeding is rescheduled from
June 11, 2021 to July 2, 2021 at 12:00 PM. There shail be no
further adjournment without good cause shown.

IT IS FURTHER ORDERED that the Government’s submission
regarding sentence shall be due June 18 and the defendant’s
submission shall be due June 25.

IT IS FURTHER ORDERED that the Government’s letter of May
23 shall be filed under seal.

Dated: New York, New York
May 25, 2021

Leal

NISE COTE
United States District Judge

 
